Citation Nr: 1029306	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  06-13 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	To be determined.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from October 1942 to November 
1945.  The Veteran died in March 2004.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

In her April 2006 VA Form 9 the appellant requested a Board 
hearing but in subsequent August 2006 correspondence the 
appellant indicated that she would accept an RO hearing in lieu 
of a Board hearing.  The appellant testified before the RO at 
hearing in December 2006.  A transcript of this proceeding is 
associated with the claims file.  

A review of the claims file shows that the appellant was 
previously represented by The American Legion but that this 
representation was revoked in October 2006.  In February 2010 
correspondence the appellant indicated that she was represented 
by a new organization.  The appellant, however, has not yet 
executed a new VA Form 21-22 or equivalent authorizing the new 
representative.  Given that the Board is granting the issue on 
appeal there is no need to remand for clarification of 
representation; however, the RO should make attempts to clarify 
representation.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran died in March 2004, and the death certificate 
lists the cause of death as atherosclerotic cardiovascular 
disease.

2.  At the time of the Veteran's death, service connection was in 
effect for facial and neck scars, rated 20 percent disabling; 
residual, 1st and 2nd degree burns of the back with limitation of 
motion of the lumbar spine due to scarring, rated 20 percent 
disabling; residual, 1st and 2nd degree burns, upper extremities, 
rated as 10 percent disabling; bilateral knee strains associated 
with limitation of motion, lumbar spine due to scarring, rated as 
10 percent disabling; and, left varicocele, rated noncompensably 
disabling.  

3.  The Veteran's death is reasonably related to the pain 
medication he used for his service-connected scars.


CONCLUSION OF LAW

Affording the appellant the benefit of the doubt, the criteria 
for service connection for the cause of the Veteran's death are 
reasonably met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's assertion that her 
husband's death was related to his active military service.  
Specifically, she contends that the Veteran required pain 
medication for his service-connected scars and that the prolonged 
use of this medication as well as the dosages prescribed led to 
the Veteran's heart problems which ultimately caused his death.

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this 
case, the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

Legal Criteria

Dependency and indemnity compensation (DIC) may be awarded to a 
surviving spouse upon the service-connected death of the veteran, 
with service connection determined according to the standards 
applicable to disability compensation.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.5(a).

A veteran's death may be service connected if the death resulted 
from a disability incurred or aggravated in the line of duty in 
the active military, naval or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  The service-connected disability may be 
either the principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a).  A disability is the principal cause of death if it 
was the immediate or underlying cause of death, or was 
etiologically related to the death.  38 C.F.R. § 3.312(b).  A 
disability is a contributory cause of death if it contributed 
substantially or materially to the cause of death, combined to 
cause death, aided or lent assistance to producing death.  38 
C.F.R. § 3.312(c).

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Analysis

In this case, the Veteran died in March 2004.  At the time of the 
Veteran's death service connection was in effect for facial and 
neck scars, rated 20 percent disabling; residual, 1st and 2nd 
degree burns of the back with limitation of motion of the lumbar 
spine due to scarring, rated 20 percent disabling; residual, 1st 
and 2nd degree burns, upper extremities, rated as 10 percent 
disabling; bilateral knee strains associated with limitation of 
motion, lumbar spine due to scarring, rated as 10 percent 
disabling; and, left varicocele, rated noncompensably disabling.  
As noted above, the appellant contends that the Veteran required 
pain medication for his service-connected scars and that the 
prolonged use of this medication as well as the dosages 
prescribed led to the Veteran's heart problems which ultimately 
caused his death.

The appellant has submitted two statements in support of her 
contention.  In a March 2005 statement, James A. Keating, M.D., 
noted that he had reviewed the Veteran's medical records showing 
severe burn wounds to a large portion of his body during service 
and his subsequent use of pain medication.  Specifically he noted 
that the Veteran had taken, on a chronic nature, both NSAIDs 
(non-steroidal anti-inflammatory drugs) including COX-2 
inhibitors, and narcotics as a result of the in-service burn 
injury.  Dr. Keating noted that the Veteran's death certificate 
listed the cause of death as atherosclerotic cardiovascular 
disease and indicated that recent medical literature showed that 
the use of NSAIDs increases the risk of developing 
atherosclerotic cardiovascular disease when taken for long 
periods of time and in high dosages.  Therefore, Dr. Keating 
opined, the Veteran's death was directly related to the injuries 
he suffered while serving in the armed services.  

In a December 2006 statement Dr. Keating reiterated his previous 
opinion in March 2005 but specified the types of NSAIDs and 
narcotics that were most prominent in the medical literature, 
specifically COX-2 inhibitors including Vioxx and Celebrex as 
well as Vicodin and Duragesic Patches.  

The appellant has also submitted several newspaper and magazine 
articles regarding the link between certain drugs and heart 
disease.  

In connection with this claim, VA obtained a medical opinion in 
January 2009.  This examiner discussed the medical literature 
relating the use of a specific NSAID, Rofecoxib, and the 
potential increased risk of heart attack.  Upon review of the 
claims file the examiner noted that the Veteran had been 
prescribed Rofecoxib for pain related to his service-connected 
burn injuries from World War II.  The Veteran had no apparent 
history of cardiovascular disease previously and he had 
remarkably few risk factors for coronary artery disease except 
for advanced age and male sex.  The examiner concluded that 
"while it is quite unlikely that the use of [R]ofecoxib was the 
sole cause of [the Veteran's] apparent cardiovascular death, it 
is likely that the use of this agent could have increased his 
risk for a cardiovascular event."  

In this case, resolving all reasonable doubt in favor of the 
appellant, the Board finds that the pain medications used in 
connection with the Veteran's service-connected scars are at 
least as likely as not related to his death.  See 38 U.S.C.A. § 
5107(b).  The appellant was a highly credible witness during the 
December 2006 RO hearing.  Furthermore, the statements discussed 
above provide a plausible basis to conclude that the Veteran's 
heart problems and eventual death were caused by pain medication 
used in connection with his service-connected scars.


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


